Title: Abigail Adams Smith to Elizabeth Cranch Norton, 31 January 1790
From: Smith, Abigail Adams
To: Norton, Elizabeth Cranch


My Dear Cousin—
Richmond Hill Jany 31st 1790—
your letter of December 14th I had the pleasure to receive the last week. and by my Brother Thomas who leaves us tomorrow I have an opportunity to Convince you that I am determined to fullfill my late promises of future attention to my Cousin—, Thomas has made us a sociable visit, and we are very Sorry to part with him even now,— the necessity of his attending his Studies must reconcile us to it. I beleive he has been gratified with his visit although he does not appear to have received such a favourable prepossession for New York as to determine to return hither when he has finished his Studies at Colledge
we expect that Congress will adjourn in the spring—and Mamma intends if they do, to spend her summer at Braintree which will I am sure be a great addition to your Happiness, as well as all her other friends— it too frequently so happens that such events as deprives some of us of our greatest pleasure Contributes in an equal degree to the Happiness of others, Perhaps it is designed for some wise purposes— I am sure that I have no disposition to doubt upon this Head we are informed that your friend Nancy Quincy is soon to say Love Honour and obey you are I presume acquainted with the Gentleman, does her choice receive the sanction of your approbation!— She expressed a partiallity for the profession when I last saw her;— I know she is very deserving, and I hope she has found a Person of equal Merrit, and who will prove deserving of her;—
there is a great pleasure in renewing an acquaintance with an old friend after we have been seperated from each other by any intervening Circumstances, for any length of time. there is at present a great Collection of persons from all quarters in this City—and I sometimes meet with those whith whom I was formerly acquainted. Mrs Roggers whom we knew in London—Spends the winter here. she is an amiable Benevolent Woman, and we enjoy much pleasure from her society.— the manner of visitting here is not so well calculated to promote intimacies and sociability as in Boston, but when you are obliged to keep up an extensive visitting acquaintance—it may be done with less inconvenience here most of the Ladies whose Husbands are in Publick offices have their particular day on which they are at home to receive Company. at all other times they are at liberty to refuse themselvs if they choose, and they are obliged to keep up such an extensive acquaintance as would take up their whole time otherwise you may return a dozen of thease visits in an evening— it is not expected (if you find the family at home) that you will set more than a quarter of an Hour, and if you do not a Card answers every purpose— in this way you will readily suppose that one cannot form intimate acquaintances—but you are at liberty to make choice of such a Number as please you the most and with them you may Live less ceremoniously—, I have met with some very amiable and agreeable Women, in whose acquaintance I find much pleasure, and gratification— when we meet at any of thease Evening Parties we make a little circle amongst ourselvs—and can enjoy our own observations upon the Characters arround us—
there is a Lady here from Virginia who reminds me of our friend Mrs Russell—by a simularity of manners—which has prepossessed me much in her favour.
be so good as to Present my Compliments to Mr Norton, in which Mr. Smith joins me and be assured that I am very sincerely your friend
A Smith—
